 

UN|TED STATES D|STR|CT COURT
M|DDLE D|STR|CT OF PENNSYLVAN|A

Eugene Ruddy and Rebecca
Ruddy, husband and wife,

individually and as parents of S. R.,

a minor
121 Sandwedge Drive
Mountain Top, PA 18707

P|aintiffs,
v.

Polaris lndustries, lnc.
2100 Highway 55
Medina, MN 55340
and
Polaris Sales, |nc.
2100 Highway 55
Medina MN 55340
and
Federal-Mogul, LLC
27300 West 11 Mi|e Road
Southfieid, Ml 48034
and
Federal-Mogul, Corporation
26555 Northwestern Highway
Southfieid, Ml 48033
and
Carter Fue| Systems, LLC
127 Public Square
Suite 5110
C|eve|and, OH 44114
and/or
101 East industrial Blvd.
Logans Port, lN 46947
and
Moe||er Marine Products
f/k/a Tempo Products, |nc.

 

No. 3:17-cv-423

(Judge Mariani)

 

 

 

801 North Spring Street
Sparta, TN 38583
and
The Moore Company
36 Beach Street
Wester|y, R| 02891
and
lNCA Products Acquisition
Corporation
Corporate Trust Center
1209 Orange Street
Wilmington, DE 19801
and
Seastar So|utions
1 Sierra Place
Litchfield, |L 62056

Defendants.

 

 

MEMCRANDUM
We consider here a Motion for Partia| Dismissa| (Doc. 89) filed by
Defendants The Moore Company, lnca Products Acquisition Corporation,
and Seastar So|utions (the “successor companies"). 1 The object of this
motion is dismissal of Count lV of Plaintiffs’ Fourth Amended Complaint

sounding in gross negligence, recklessness, and malice. The motivation for

 

l These Defendants are successors to original Defendant Polaris Industries due to their
acquisition of various assets once owned by Polaris Industries.

 

 

 

this motion is to insulate the moving Defendants from potential liability in
the form of punitive damages

The moving Defendants correctly cite Simmers v. American
Cyanamid Corporation, 394 Pa. Super. 464 (1989) for the proposition that
remote purchasers of assets (such as trademarks for a fuel system that
Plaintiffs allege to have malfunctioned in a manner that caused serious
physical injuries) can be held responsible for punitive damages if Plaintiffs
demonstrate that they are so closely related to their predecessor that they
can be appropriately held responsible for their predecessor’s reckless
conduct. (Doc. 92 at 6). Moving Defendants also provide various citations
in support of their assertion that recovering punitive damages against
successor companies is not automatic and Whether punitive damages may
be obtained against a successor company is a determination to be made
on a case-by-case basis. ld. This Court does not disagree. lmportantly,
however, the state of the record in this case is woefully lacking in the detail
necessary for this Court to evaluate the relationships between Polaris
industriesj intermediate buyers of its assets, and the moving Defendants.
According|y, this Court can make no determination regarding the propriety
of punitive damages being assessed against the successor companies at

this time.

 

 

The moving Defendants also urge that where, as here, a federal court
sitting in diversity is considering an issue of state law upon which the
state’s highest court has yet to rule, the federal court must predict how the
state’s highest court would rule on the issue. The issue at hand is whether
a successor corporation can be held liable for punitive damages ln this
predictive process we must consider, inter alia, the decisional law of the
state's intermediate courts in cases discussing related concepts. National
lnsurance Company v. Wyndham Wor/d Wide Operations, /nc. 653 F.3d
225, 231 (3rd Cir. 2011). Perhaps the most appropriate precedent to
consider here is another case cited by the moving Defendants, Dawejko v.
Jorgensen Stee/ Company, 290 Pa. Super. 15 (1980). Dawejko holds that a
successor corporation may be held liable for a predecessor’s liabilities
when any of five conditions are present: (1) the successor company agrees
to assume the obligations of its predecessor; (2) the transaction was a
consolidation or merger; (3) the successor is essentially a continuation of
the predecessor; (4) the transaction was a fraudulent attempt to escape
liability; or (5) the transfer lacked adequate consideration and no provision
was made for the predecessor’s creditors.

While Dawejko, supra, speaks to successor company liability only in

general terms, there is nothing in that case that suggests such liability

 

 

cannot include punitive damages in an appropriate case. Moreover, the
Court must also note that three of the five Dawejko criteria (where a
successor is a mere continuation of the predecessor; where the
transaction was a fraudulent attempt to escape liability; and where the
transfer was without adequate consideration or provision for creditors of the
predecessor) are seemingly motivated by the long recognized perception
that if parties can escape products liability by strategically selling defective
products, some persons injured while using these products will be left
without recourse. See Hi// v. Trai/mobi/e, /nc. 603 A. 2d 602, 606 (Pa.
Super. 1992). This Court has great confidence that, if squarely presented
with the issue Whether successor companies may be liable for punitive
damages in an appropriate case, the Pennsylvania Supreme Court would
answer affirmatively.

With respect to Defendants’ contention that Plaintiffs’ Fourth
Amended Complaint does not state with adequate specificity why the
moving Defendants may be held liable for punitive damages, the Court
finds that, while Plaintiffs’ pleading is not elaborately detailed in this
respect, it does allege that the Defendants had “actual and subjective
awareness of the dangers and hazards of the subject PWC and/or fuel

system components” and “in reckless disregard for human life and safety...

 

 

allowed the products to remain in the stream of commerce”. (Doc. 69, 1111
91-93). lf these allegations prove true with respect to the moving
Defendants, they could appropriately be liable for punitive damages under
Pennsylvania law.

The Court will not, for now, strike the punitive damages count from
Plaintiffs’ Fourth Amended Complaint as to the moving Defendants. lf, as
discovery progresses, it becomes apparent that the moving Defendants
may not appropriately be held liable under the Dawejko criteria, they are
free to move for summary judgment at that time. For now, Plaintiffs will be
permitted to engage in relevant discovery regarding their claims.

By the Court:

R/i ;é \ZM//‘ML/M

R'obert D l\/lariani
United States District Judge

 

